Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 09/04/2020.
Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 11/30/2021, 10/29/2020 and 09/04/2020 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-20 are rejected under 35 USC 101 as being drawn to non- statutory subject matter.
As to independent claims 1 and 15, the claimed method is improper because it could merely be software. Software per se is nonstatutory. A proper method should contain hardware as an actual part of the method.

 
As to independent claim 19, the claimed system is improper because it does not contain any hardware. Software per se is non-statutory. A proper system should contain hardware as an actual part of the system.
Dependent claims 2-14, 16-18 and 20 depend from a rejected parent claim and do not cure its deficiencies.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
02/24/2022

/HUNG D LE/Primary Examiner, Art Unit 2161